                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-CV-60599-RAR

HUA HARRAH, et al.,

       Plaintiffs,

v.

JULIA GARDENS PROPERTY
OWNERS ASSOCIATION, INC.,

      Defendant.
_______________________________________________/

                         ORDER GRANTING MOTION TO DISMISS

       THIS CAUSE comes before the Court upon Defendant’s Motion to Dismiss Plaintiffs’

Amended Complaint [ECF No. 13] (“Motion”). The Court held a hearing on the Motion on July

15, 2021 (“Hearing”). See Paperless Minute Entry [ECF No. 31]. Having reviewed the Motion,

Response [ECF No. 20], and Reply [ECF No. 29], heard from the parties, and being otherwise

fully advised, it is hereby

       ORDERED AND ADJUDGED that the Motion is GRANTED with leave to amend as

follows:

       1.      As discussed at the Hearing, Count I of the Amended Complaint [ECF No. 6] is

dismissed because Plaintiffs have insufficiently alleged that their applications for residency were

rejected as required to state a prima facie case of housing discrimination. See Gonzalez v. Sunrise

Lakes Condo. Apartments Phase III, Inc. 4, No. 06-61575, 2007 WL 2364050, at *2 (S.D. Fla.

Aug. 14, 2007) (“To establish a prima facie case of housing discrimination a plaintiff must show:

(1) that he or she was a member of a protected class; (2) that he or she applied for and was qualified

to rent or purchase certain property or housing; (3) that he or she was rejected; and (4) that the
housing or rental property remained available thereafter.”); see also Lowman v. Platinum Prop.

Mgmt. Servs., Inc., 166 F. Supp. 3d 1356, 1360 (N.D. Ga. 2016).

       2.      Counts III and IV of the Amended Complaint are dismissed because Plaintiffs have

not pleaded sufficient facts to support an interference claim under 42 U.S.C. section 3617. As

explained on the record, “[c]ourts have interpreted ‘interfere’ as extending ‘only to discriminatory

conduct that is so severe or pervasive that it will have the effect of causing a protected person to

abandon the exercise of his or her housing rights.’” Paulk v. Georgia Dep’t of Transportation,

No. 16-00019, 2016 WL 3023318, at *9 (S.D. Ga. May 24, 2016) (quoting Lawrence v. Courtyards

at Deerwood Ass’n, Inc., 318 F. Supp. 2d 1133, 1144 (S.D. Fla. 2004)). Plaintiffs do not allege

conduct that satisfies this standard—indeed, Plaintiffs’ allegations relating to interference are

entirely conclusory.

       3.      Plaintiffs shall file a Second Amended Complaint in conformance with this Order

on or before July 29, 2021. The Second Amended Complaint shall address the deficiencies

discussed above and withdraw Count II and Plaintiffs’ demands for punitive damages and

injunctive relief per Plaintiffs’ Response. Additionally, as discussed at the Hearing, if Plaintiffs

replead Count IV, their Second Amended Complaint shall address the former owner’s standing to

bring that claim.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of July, 2021.




                                                          _________________________________
                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
